DETAILED ACTION
Introduction
This is a response to the applicant’s filing filed on 05/07/2020.  In virtue of this filing, claims 1, 6-7, 12-25 and 48-50 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawing submitted on 05/07/2020 has been considered by Examiner and made of record in the application file.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 11 was canceled. Claim 12 cannot depend on claim 11.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in lines 3 ‘alph-numerics” is miss spelling.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under 35 U.S.C. 102(e) as being anticipated by Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”).
Regarding claim 1, Hino teaches a small computing device (see figure 3, mobile phone 100), including a housing (see figure 3, mobile 100 is inherently included housing) and a display screen extending along a face of the housing lengthwise (see figure 3, display 130), a first plurality of keys positioned adjacent one side of the screen (see figure 3, first row key is included 4 keys 121) and a second plurality of keys positioned adjacent the opposite side of the screen (see figure 3, second row key is included 2 keys 121).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 48-50 are rejected under 35 U.S.C. 102(b) as being anticipated by Schroeder et al. (US Patent No.: 5,797,098, hereinafter, “Schroeder”).
Regarding claim 48, Schroeder teaches a small computing device including a control means for controlling operation of the small computing device, a housing mounting the control means, an interface including a display screen and input means for inputting data, and a text sense means arranged to provide a suggestion of characters, wherein the suggestion may include one or more characters but does not provide a complete word but only a start or continuation of a word (see figures 3-4, col.5, ln.52-67, 
Regarding claim 49, Schroeder further teaches the text sense means is arranged to provide a suggestion of one or more of characters to complete the word (see figure 3, col.5, ln.52-67, col.6, ln.1-10, it is clearly seen that the mobile include the text sense for suggesting the letter).
Regarding claim 50, Schroeder further teaches the text sense means is arranged to provide a suggestion of one or more of characters to complete the word (see figure 3, col.5, ln.52-67, col.6, ln.1-10, it is clearly seen that the mobile include the text sense for suggesting the letter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Sirola et al. (US Pub. No.: 2001/0012769, hereinafter, “Sirola”).
Regarding claim 6, Hino teaches control means arranged to control the small computing device to operate in a plurality of operating modes (see figure 4, mode 224, [0038]). Hino fails to teach at least a plurality of the keys operate as multi-function keys, the particular function of the key in a particular operating mode being designated by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sirola into view of Hino in order to support multi-mode operation.
Regarding claim 13, Hino further teaches the control means is arranged to control the small computing device in a hard key operating mode, and where at least a plurality of the keys are associated with hard labels which indicate function of the keys in the hard key operating mode (see figure 3, plurality of keys 121 to support multi function, [0030]).
Regarding claim 14, Hino further teaches the hard labels are arranged on the keys (see figure 4, keys label with alphabet A-Z).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Sirola et al. (US Pub. No.: 2001/0012769, hereinafter, “Sirola”) as applied to claim 1 above, and further in view of Miyazaki et al. (US Patent No.: 5,742,476, hereinafter, “Miyazaki”). 
Regarding claim 7, Sirola teaches the control means is arranged to control the mobile telephone so that the particular function of a key in a particular operating mode is designated by indicia appearing on the display screen (see figure 2, keys 3a-3d, 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Miyazaki into view of Hino and Sirola in order to support multi-mode operation.

Claims 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Miyazaki et al. (US Patent No.: 5,742,476, hereinafter, “Miyazaki”) and further in view of Hirshberg (US Pub. No.: 2002/0027549).
Regarding claim 12, Hino teaches the first plurality of keys and the second plurality of keys, and the first and second plurality of keys are associated in one operating mode (see figure 3, keys 121). Hino fails to teach the first plurality of keys comprises at least 5 keys and the second plurality of keys comprises at least 5 keys. However, Miyazaki teaches the first plurality of keys comprises at least 5 keys and the second plurality of keys comprises at least 5 keys (see figure 1A, plurality of keys 3a-3I).

Hino and Miyazaki, in combination, fails to teach at least 5 keys of each of the first and second plurality of keys are associated in one operating mode with each of the ten digits of the decimal numeral system appearing as indicia on the display screen. However, Hirshberg teaches at least 5 keys of each of the first and second plurality of keys are associated in one operating mode with each of the ten digits of the decimal numeral system appearing as indicia on the display screen (see figure 1, touch screen 10, multifunction keyboard, [0048, 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Hirshberg into view of Hino and Miyazaki and Sirola in order to support multi-mode operation.

Claims 15, 17 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Sirola et al. (US Pub. No.: 2001/0012769, hereinafter, “Sirola”) as applied to claim 1 above, and further in view of Capps (Pub. No.: US 2003/0073414). 
Regarding claim 15, Hino and Sirola, in combination, fails to teach the hard labels include numerics and in the hard key operating mode the control means controls the at least plurality of keys to input numerics corresponding to the hard labels. However, Capps teaches the hard labels include numerics and in the hard key operating mode the control means controls the at least plurality of keys to input 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Capps into view of Hino and Sirola in order to provide  easy way to operation the device and efficient ways to enter both telephony input and textual input as suggested by P. Capps at [0025].
 Regarding claim 17, Capps further teaches one of the plurality of operating modes a plurality of the keys operate to provide a scrolling function, instructing the information on the display screen to be scrolled (see figure 1a, joy wheel 106, [0036]).
Regarding claim 21, Capps further teaches one of the plurality of operating modes the control means being arranged to control the display screen to present a plurality of items for selection, each of the items being associated with one of the first or second plurality of keys, selection of the associated item being carried out on actuation of the associated key, the control means being arranged to enable that more than one of the displayed items can be selected (see figure 1a, display text menu 104a, [0035-0036]).
Regarding claim 22.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Sirola et al. (US Pub. No.: 2001/0012769, hereinafter, “Sirola”) as applied to claim 1 above, and further in view of Eo et al. (U.S. Pub. No.: 2004/0105714, hereinafter, “Eo”).
Regarding claim 16, Hino teaches teach the hard key operating mode the control means is arranged to operate the at least plurality of the keys to input the characters from the A-Z alphabet, and the hard labels include A-Z characters (see figure 4). Hino and Sirola, in combination, fails to teach the key board input with Arabic alphabet and the hard labels include Arabic characters (see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Eo into view of Hino and Sirola in order to provide a mobile phone for supporting multi characters. 

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Sirola et al. (US Pub. No.: 2001/0012769, hereinafter, “Sirola”) as applied to claim 1 above, and further in view of Tanaka (U.S. Pub. No.: 2005/0233769).
Regarding claim 18, Hino and Sirola, in combination, fails to teach a menu operating mode the control means being arranged to cause the display screen to display a plurality of menu options, each menu option being designated by an associated one of the plurality of keys, whereby one of the plurality of menu options may be selected by actuating the appropriate one of the plurality of keys. However, Tanaka teaches a menu operating mode the control means being arranged to cause the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Tanaka into view of Hino and Sirola in order to provide a mobile phone for supporting multi function. 
Regarding claim 19, Tanaka further teaches the control means being arranged, on actuation in the menu operating mode of one of the plurality of keys to select a menu option, to control the display to present a plurality of menu item for the particular menu option selected, each menu items being associated with one of the plurality of keys, whereby operation of a key results in selection of the associated menu item (see figure 3, [0036-0041], keys 54a-54d associated with each menu option B, D, F, H).
 Regarding claim 20, Tanaka further teaches the device being arranged so that  the menu options include a number of menu items which are less than or equal to the number of the first and second plurality of keys, whereby selection of a menu item is a two key step process, comprising, firstly, selection of the menu option and, secondly, selection of the menu item within the menu option (see figures 1&3, [0036-0041], keys 51 access menu, 54a-54d associated with each menu option B, D, F, H).



Claims 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hino et al. (US Pub. No.: 2001/0018351, hereinafter, “Hino”) in view of Sirola et al. (US Pub. No.: 2001/0012769, hereinafter, “Sirola”) as applied to claim 1 above, and further in view of Schroeder et al. (U.S. Patent No.: 5,797,098, hereinafter, “Schroeder”).
Regarding claim 23, Hino and Sirola, in combination, fails to teach in one operating mode, the control means is arranged to control the telephone so that selection of alpha-numerics may occur by operation of the keys, to enable entry of text to the telephone, and wherein the telephone is provided with text sense means arranged to provide a suggestion of characters to be entered by a user of the device, and the control means controlling the display so that the text sense suggestion appears on the display screen associated with one of the plurality of the keys and may be selected by actuation of the associated key.  However, Schroeder teaches in one operating mode, the control means is arranged to control the telephone so that selection of alpha-numerics may occur by operation of the keys, to enable entry of text to the telephone, and wherein the telephone is provided with text sense means arranged to provide a suggestion of characters to be entered by a user of the device, and the control means controlling the display so that the text sense suggestion appears on the display screen associated with one of the plurality of the keys and may be selected by actuation of the associated key (see figure 3, col.5, ln.52-67, col.6, ln.1-10, it is clearly seen that the mobile include the text sense for suggesting the letter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Schroeder into view of Hino 
Regarding claim 24, Schroeder further teaches the text sense means is arranged to provide a suggestion of characters which may include one or more characters but does not provide a complete word but only a start or continuation of a word (see figure 3, col.5, ln.52-67, col.6, ln.1-10, it is clearly seen that the mobile include the text sense for suggesting the letter). 
Regarding claim 25, Schroeder further teaches the text sense means is arranged to provide a suggestion of one or more of characters to complete the word (see figure 3, col.5, ln.52-67, col.6, ln.1-10, it is clearly seen that the mobile include the text sense for suggesting the letter).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649